




Exhibit 10.2
EMPLOYMENT AGREEMENT
TERMINATION AGREEMENT
This EMPLOYMENT AGREEMENT TERMINATION AGREEMENT (this “Agreement”), dated as of
the ___ day of April, 2013, is entered into by and between The Wet Seal, Inc., a
Delaware corporation (the “Company”), and Steven H. Benrubi (“Executive”).
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated as of August 3, 2010 (the “Employment Agreement”);
WHEREAS, the Company and Executive desire to terminate the Employment Agreement
as of the date hereof.
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:
1.Termination. The Employment Agreement is terminated effective as of the date
hereof. The Executive’s employment with the Company is intended to continue on
an “at will” basis after the date of this Agreement.
2.    Survival of Obligations. Except for the obligation under the Employment
Agreement to pay base compensation pursuant to Section 3 that was due, and not
paid, prior to the date hereof, and the stock option and restricted stock awards
granted pursuant to Sections 3.3 and 3.4, no covenants, terms or conditions of
the Employment Agreement shall survive the termination specified in paragraph 1
above.
3.    Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of California, without giving effect to
its principles of conflicts of laws.
4.    Counterparts. This Agreement may be executed in one or more counterparts
and by facsimile or other electronic means each of which shall be deemed an
original and shall have the same effect as if the signatures hereto and thereto
were on the same instrument.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
THE WET SEAL, INC.

By:     
Name:    
Title:    

EXECUTIVE:

/s/ Steven H. Benrubi    
Steven H. Benrubi

